Citation Nr: 1016404	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
anxiety reaction with posttraumatic stress disorder (PTSD).  

2.  Entitlement to total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael W. Zimecki


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1948 to 
October 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in Pittsburgh, Pennsylvania.]

When this case was most recently before the Board in January 
2010, it was remanded for further development.  It is now 
before the Board for further appellate action.

In December 2009, the Veteran testified at a Board hearing 
before an Acting Veterans Law Judge using video-conferencing 
technology.  

In March 2010, the Veteran testified at a Board hearing at 
the RO before the undersigned.  A transcript of the 
proceeding is of record.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

During the March 2010 Board hearing, the Veteran's attorney 
stated that he was unsure as to whether the Veteran's Social 
Security Administration (SSA) benefits were due to disability 
or based upon age.  If the Veteran is receiving SSA 
disability benefits, the corresponding decision and medical 
records may contain findings relevant to the claims on 
appeal.  To date, the record does not reflect that efforts 
have been made to obtain these records.  Such efforts are 
required pursuant to 38 C.F.R. § 3.159(c)(2).  See Baker v. 
West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence); see also  Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010) (VA must make a reasonable 
effort to obtain relevant records, which include the 
Veteran's SSA records).  

When this case was most recently before the Board in January 
2010, the Board found that a remand was necessary for further 
record development as well for a new VA examination.  Neither 
remand order has been complied with.  The United States Court 
of Appeals for Veteran Claims has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  As 
such, a remand is required in this case.

The United States Court of Appeals for Veterans Claims (the 
Court) held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 
Vet. App. 1 (Feb. 17, 2009).  In recent years, the Veteran 
was diagnosed with dementia in addition to his service-
connected anxiety reaction and PTSD.  In order for the Board 
to determine an accurate disability evaluation, an opinion 
should be obtained as to whether the Veteran's dementia is 
related to his military service or to his service-connected 
anxiety reaction and PTSD.  

The Veteran claims that he is unable to work due to his 
service-connected disabilities.  The Board finds that VA 
examinations are necessary to determine the effect of his 
service-connected disabilities on his ability to secure and 
follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain copies of 
records of any treatment that the Veteran 
may have received at the Pittsburgh VA 
Medical Center since May 2009 and 
associate them with the claims file.

2.  The RO should contact SSA and request 
copies of the administrative decision and 
all medical records considered in the 
Veteran's claim for SSA disability 
benefits, if any.  All records obtained 
should be associated with the claims 
file.  If these records are not 
available, certification of such should 
be placed in the record.

3.  After the above development has been 
completed, the Veteran should be afforded 
a VA examination, with a psychologist to 
determine the symptoms and severity of 
his service-connected psychiatric 
disorders.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed, and all 
subjective symptoms and objective 
examination findings should be described 
in a typewritten report.  The examiner 
should render a multi-axial diagnosis and 
assign a Global Assessment of Functioning 
(GAF) score corresponding to the extent 
of impairment due to the psychiatric 
disorders.  

The examiner should provide an opinion as 
to whether the Veteran's dementia is at 
least as likely as not due to the 
Veteran's military service or to his 
service-connected anxiety reaction and 
PTSD.  

The examiner should also separately 
describe the extent to which the 
Veteran's psychiatric disorders result in 
occupational and social impairment.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
Specifically, the examiner should provide 
an opinion as to whether his psychiatric 
disorders render the Veteran unable to 
follow a substantially gainful 
occupation.

4.  After item #1 and #2 have been 
completed, the Veteran should be afforded 
a VA orthopedic examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service- 
connected residuals of a gun shot wound 
to his left tibia with limited motion of 
the left ankle and retained metallic 
fragments.  The Veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion studies, 
and the examiner should further comment 
on the presence and extent of any 
instability, painful motion, functional 
loss due to pain (in degrees of 
additional lost motion, if possible), 
additional disability with flare-ups, 
weakness, and excess fatigability.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

The examiner should further discuss the 
extent to which the Veteran's service-
connected left leg and ankle disability 
interfere with his ability to follow a 
substantially gainful occupation.  
Specifically, the examiner should express 
an opinion as to whether the Veteran is 
unable to secure and follow a 
substantially gainful occupation due to 
his service-connected disability.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.  

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disability.  Marginal employment will not 
be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

5.  After item #1 and #2 have been 
completed, the Veteran should be afforded 
a VA examination with an examiner with 
appropriate expertise.

The examiner should determine whether the 
Veteran is unable to secure and follow a 
substantially gainful occupation by 
reason of service-connected disabilities.  
The claims file and a separate copy of 
this remand must be provided to the 
examiner for review.  The examiner should 
note in the examination report that he or 
she has reviewed the claims folder.  The 
examiner should discuss the extent to 
which the Veteran's service-connected 
disabilities (anxiety reaction with PTSD, 
residuals of a gun shot wound to the left 
tibia with limited motion of left ankle 
and retained metallic fragments, ingrown 
toenail of the left great toe, ingrown 
toenail of the right great toe, residuals 
of a right tibia fracture, felon of the 
left index finger, and malaria) interfere 
with his ability to follow a 
substantially gainful occupation.  
Specifically, the examiner should express 
an opinion as to whether the Veteran is 
unable to secure and follow a 
substantially gainful occupation due to 
his service-connected disabilities.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the examination 
should be associated with the claims 
folder.  

In doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational background 
in determining whether he is unable to 
secure or maintain gainful employment in 
light of his service-connected 
disabilities.  Marginal employment will 
not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal in light of any 
additional evidence added to the record 
assembled for appellant review.  If any 
benefit sought remains denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should be then be returned to the 
Board for further appellant review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.
	(CONTINUED ON NEXT PAGE)














This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


